DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “An assembly for an electromechanical brake booster of a vehicle braking system, comprising”, which would be clearer as --An assembly for an electromechanical brake booster of a vehicle braking system, the assembly comprising--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the guide is configured to cooperate with the transitional portion of the output element in a non-superficial, in particular a linear fashion”.  It is unclear what the limitation “a non-superficial, in particular a linear fashion” requires.  It is also unclear if linear cooperation is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-12, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shigeta (US 2020/0180581).
As per claim 1, Shigeta discloses an assembly (1) for an electromechanical brake booster (Abstract) of a vehicle braking system ([0045]), comprising: 
a housing (81) which has a longitudinal axis and can be loaded with an electromechanically generated actuating force ([0042]); 
an output element (70) extending away from the housing and configured for transmitting the actuating force to a brake cylinder (2) of the vehicle braking system; 
an elastic element (85; [0042]) which is supported on the housing and configured to move the housing away from the brake cylinder into a starting position; and 
a guide (78; [0031]) which is arranged on the housing for the output element and is configured to guide an angular deflection of the output element with respect to the longitudinal axis of the housing.
As per claim 2, Shigeta discloses the assembly as claimed in claim 1, wherein the elastic element is configured to generate a return force acting on the housing (85; [0042]), wherein the guide is configured to transmit the return force acting on the housing to the output element (78, Fig. 1; [0031]).
As per claim 3, Shigeta discloses the assembly as claimed in claim 1, wherein the output element comprises a shaft (71) and a head (72) facing the housing, wherein a diameter of the shaft is smaller than a diameter of the head (71, 72, Fig. 1, 6).
As per claim 4, Shigeta discloses the assembly as claimed in claim 3, wherein the guide engages behind the head of the output element (72, 78, Fig. 1, 6).
As per claim 5, Shigeta discloses the assembly as claimed in claim 3, wherein the output element has a transitional portion (70, Fig. 6) which is arranged between the shaft and the head, and the diameter of which increases steplessly from the shaft to the head (70, Fig. 6).
As per claim 6, Shigeta discloses the assembly as claimed in claim 5, wherein the guide is configured to cooperate with the transitional portion of the output element in order to guide the angular deflection of the output element (70, 78, Fig. 1, 6).
As per claim 7, Shigeta discloses the assembly as claimed in claim 6, wherein the guide is configured to cooperate with the transitional portion of the output element in a non-superficial, in particular a linear fashion (Fig. 1, 2; [0031]).
As per claim 8, Shigeta discloses the assembly as claimed in claim 6, wherein the guide is configured to cooperate with the transitional portion in a region which, in the radial direction with respect to the longitudinal axis of the housing, lies closer to an outer diameter of the shaft than to an outer diameter of the head (71, 78, Fig. 1, 6).
As per claim 9, Shigeta discloses the assembly as claimed in claim 6, wherein the guide has a guide portion (78) which is curved in the direction of the diameter increase of the transitional portion and is or can come into contact with the transitional portion of the output element (78, 70).
As per claim 10, Shigeta discloses the assembly as claimed in claim 3, wherein the housing has a recess (72, 81, Fig. 1, 6) in which the head of the output element is received at least in regions.
As per claim 11, Shigeta discloses the assembly as claimed in claim 10, wherein the guide at least partially forms a limit of the recess (78).
As per claim 12, Shigeta discloses the assembly as claimed in claim 1, wherein the guide is a separate component which is attached to the housing (78).
	As per claim 14, Shigeta discloses the assembly as claimed in claim 1, wherein the elastic element is supported on a force-receiving face (88) which protrudes laterally from the housing.
As per claim 15, Shigeta discloses the assembly as claimed in claim 1, further comprising an actuating member (66) which can be loaded with an actuating force generated by means of a brake pedal (Abstract) and which extends into the housing; 
an elastically deformable transmission element (76; [0030]) which is arranged to transmit force in a brake application direction between the actuating member and the housing on one side and the output element on the other (76, Fig. 1, 6 ;[0030]), and is configured to receive the actuating force generated by means of the brake pedal from the actuating member and the electromechanically generated actuating force from the housing, and transmit both to the output element (76; [0041], [0042]).
As per claim 16, Shigeta discloses an electromechanical brake booster (1) for a vehicle braking system, comprising the assembly as claimed in claim 1, and an electric motor (91) and a gear mechanism (60) for loading the housing with an electromechanically generated actuating force ([0034]).
As per claim 17, Shigeta discloses a vehicle braking system (Abstract) comprising an assembly (1) as claimed in claim 1 or a brake booster (1) comprising the assembly as claimed in claim 1 and an electric motor (91) and a gear mechanism (60) for loading the housing with an electromechanically generated actuating force ([0034]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (US 2020/0180581) in view of Bauer (US 5,158,004).
As per claim 13, Shigeta discloses the assembly as claimed in claim 12, but does not disclose wherein the guide is formed as a sheet metal part.
Bach et al discloses a brake power booster wherein the guide is formed as a sheet metal part (16; Col. 2, lines 1-3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring bearing member of Shigeta by forming it from sheet metal as taught by Bauer in order to provide a strong, flexible bearing member.
10.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (US 2020/0180581) in view of Hansmann (US 2019/0176785).
As per claim 18, Shigeta discloses the vehicle braking system as claimed in claim 17, but does not disclose which is configured to be operated in an autonomous or partially autonomous driving mode.
Hansmann discloses a vehicle braking system which is configured to be operated in an autonomous or partially autonomous driving mode ([0022]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake booster of Shigeta by using it in an autonomous vehicle as taught by Hansmann in order to provide effective braking.
	Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brake boosters
Kramer et al (US 6,209,967).
Nagel et al (US 2018/0251115).
Zhang (US 2016/0280196).
Charpentier et al (US 2016/0101767).
Mori (US 2012/0324882).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657